The court below rendered the following judgment: "This cause coming on to be heard before the undersigned judge upon the demurrer filed by the Fidelity and Deposit Company of Maryland, to the answer or cross-complaint of the defendants, H. W. and J. C. Webb, and the court being of the opinion that no cause of action is stated against the defendant, the Fidelity and Deposit Company of Maryland; It is, therefore, ordered that the demurrer be sustained and that the defendant, Fidelity and Deposit Company of Maryland, go without day and recover its costs. F. A. Daniels, judge presiding."
"To the foregoing judgment the plaintiffs and the defendants, H. W. and J. C. Webb, except, and give notice of appeal to the Supreme Court."
The only exception and assignment of error was to the judgment as rendered by the court below.
An eminent and able judge in the court below sustained the demurrer, after hearing arguments of counsel on the questions of law involved.
The proviso in C. S., 1416, is as follows: "Provided that the justices shall not be required to write their opinion in full except in cases in which they deem it necessary." The filing of a written opinion in a case is discretionary with the Supreme Court. Bradsher v. Cheek, 112 N.C. 838; S.v. Council, 129 N.C. 511; Parker v. R. R., 133 N.C. 335.
From a careful reading of the record and the briefs of the litigants, we think the judgment of the court below sustaining the demurrer correct. The judgment below is
Affirmed. *Page 819